Title: John Adams to Carmarthen, 13 March 1786
From: Adams, John
To: Carmarthen (Caermarthen), Francis Godolphin Osborne, Lord



Grosvenor Square March 13. 1786

Mr. Adams presents his Compliments to the Right Honourable The Marquis of Carmarthen and acquaints his Lordship that Mr. Jefferson, Minister Plenipotentiary of the United States at the Court of Versailles, is now here, and as they have something to Communicate to His Lordship relative to the affairs of the United States, they request a Time when they may have the honor to pay their respects to his Lordship before the Levee, on Wednesday.
